DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-23, 32, and 41-44 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 6/2/2022.
Election/Restrictions
Claims 41-44 are dependent on claim 31, which has been withdrawn in the office action mailed 10/22/2019 as being drawn to a non-elected invention. Therefore, claims 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 USC 103 as being unpatentable over US Patent Number 8,181,609 to Ohashi in view of US Patent Application Number 2011/0277701 by King, US Patent Number 6,082,308 to Walter, US Patent Application Number 2016/0374315 by Staci, and US Patent Number 9,427,487 to Forbes.

Regarding claim 21, Ohashi discloses a protective recovery cone collar for the head of an animal comprising:
A protective cone body (collar body 12) with a first (opening adjacent cover 14) and a second opening (opening adjacent neck supporter 62), the first opening having a smaller size than the second opening (see Figure 5); 
Corresponding fastenable and unfastenable mating strips of hook and loop fasteners located on an interior and an exterior of the recovery cone collar (Velcro strips 22 and 24) to enclose the protective cone body around the animal (see Figures 1-3)
A neck piece attached to the protective cone body comprising an exterior fabric layer (neck supporter 62);
The neck piece having an extended piece extending past an end of the protective cone body (see extended portion of neck supporter 62 in Figure 4).  
Ohashi does not disclose the protective cone body comprising an exterior textile layer, and interfacing layer coupled to the exterior textile layer, a cushioning layer coupled to the interfacing layer, and an interior textile layer coupled to the interfacing layer.  However, this limitation is taught by King.  King discloses a protective recovery cone collar for the head of an animal (device 10) comprising an exterior textile layer (exterior surface 14), an interfacing layer coupled to the exterior textile layer (paragraph 38 discloses “The first side 13 of the core 20 is formed of foam, or plastic sheeting, or other flexible material of sufficient stiffness to form the cone when the two ends are engaged with hook and loop fabric”), a cushioning layer coupled to the interfacing layer (core 20), and an interior textile layer coupled to the interfacing layer (interior surface 12).  Paragraph 24 of King suggests that “It is another object of this invention to provide such a collar which has a first surface adapted for comfort against the face of an animal wearing it, and which muffles sounds which might excite the animal wearing a conventional cone”.  It would thus be obvious to a person having ordinary skill in the art to modify Ohashi using the teachings from King in order to make the collar comfortable against the face of the animal and muffle sounds.  
Ohashi does not disclose the neck piece comprising an interior cushioning layer coupled to the exterior fabric layer, and an interior elastic layer within the interior cushioning layer.  However, this limitation is taught by Walter.  Walter discloses a collar with an exterior fabric layer (56 in Figures 10A-10B), an interior cushioning layer (58), and interior elastic layer within the interior cushioning layer (column 8, lines 22-26 disclose “An expandable elastic strap 54a replaces the adjustable buckle 50c of the collar 48 of FIG. 10A.  The elastic strap 54a allows expanding the size of the inner collar portion 54 to be slipped over the pet’s head and placed about the pet’s neck”), and a pocket in the neck portion (Figure 10A shows 58 forming a pocket in the neck portion).  It would be obvious to a person having ordinary skill in the art to modify Ohashi using the teachings from Walter in order to make the collar more adjustable and comfortable around the neck of the animal.  
Ohashi does not disclose the extended piece having a snap cap configured to connect to corresponding multiple posts positioned on the neck piece wherein posts corresponding to a larger diameter remain visible after the neck piece has been secured in place.  However, this limitation is taught by Stasi.  Stasi discloses an animal training device using snaps 20a, 20b, 14a, and 14b as connectors, and Figure 4 shows post 14b2 corresponding to a larger diameter remaining visible after 14a2 has been secured in place.  It would be obvious to a person having ordinary skill in the art to modify Ohashi using the teachings from Stasi as a substitution of known types of fasteners that allow for adjustments to different diameters.  Furthermore, Ohashi as modified by Stasi further teaches the neck piece being configured to accommodate the animal at different sizes depending on a placement of the snap cap.  Modifying the fasteners 80 and 82 of Ohashi with the snaps taught by Stasi would allow the neck piece 62 to be configured to accommodate the animal at different sizes depending on the placement of the snaps.
Ohashi does not disclose a pocket sewn on an exterior of the neck piece that is closable and openable.  However, this limitation is taught by Forbes.  Forbes discloses a collar with a pocket 14 attached by stitching 22.  Column 4, lines 44-55 discuss closing the pocket via stitching 22, and the pocket can be opened again by removing the stitching.  It would be obvious to a person having ordinary skill in the art to modify Ohashi using the teachings from Forbes in order to attach scent diffusers or other treatments to a collar.  

Regarding claim 22 (dependent on claim 21), Ohashi discloses the neck piece being removeably attached to the protective cone portion.  Column 3, lines 52-54 disclose “a fastening system for easy attachment and removal is either glued or sewn to the interior of the upper part of the neck supporter 62 and the lower part of the collar body 12”.  

Regarding claim 23 (dependent on claim 22), Ohashi discloses an exterior side of the protective cone body including a set of hook and loop fasteners and an interior side of the protective cone body including a set of hook and loop fasteners (see Velcro strips 22 and 24 in Figure 4).  
Ohashi does not disclose one set of hook and loop fasteners arranged in a vertical orientation and the other arranged in a horizontal orientation.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the Velcro strips in whatever orientation is desired to allow the device to be sized to fit different animals, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 32 is rejected under 35 USC 103 as being unpatentable over US Patent Number 8,181,609 to Ohashi in view of US Patent Application Number 2011/0277701 by King and US Patent Application Number 2009/0056642 by Markfield.

Regarding claim 32, Ohashi discloses a protective recovery cone collar comprising:
A protective cone body (head portion 12) with a first opening (opening adjacent cover 14) and a second opening (opening adjacent neck supporter 62), the first opening having a smaller size than the second opening (see Figure 5), the protective cone body having corresponding fastenable and unfastenable mating strips of hook and loop fasteners located on an interior and an exterior of the protective recovery cone collar to enclose the protective cone body around an animal (Velcro strips 22 and 24).
Ohashi does not disclose the protective cone body having an interior layer and an interior layer with an interfacing layer between the interior layer and the exterior layer wherein the interfacing layer is a weighted firm stabilizer.  However, this limitation is taught by King.  King discloses a protective recovery cone collar for the head of an animal (device 10) comprising an exterior textile layer (exterior surface 14), an interfacing layer coupled to the exterior textile layer (paragraph 38 discloses “The first side 13 of the core 20 is formed of foam, or plastic sheeting, or other flexible material of sufficient stiffness to form the cone when the two ends are engaged with hook and loop fabric”), and an interior textile layer coupled to the interfacing layer (interior surface 12).  Paragraph 24 of King suggests that “It is another object of this invention to provide such a collar which has a first surface adapted for comfort against the face of an animal wearing it, and which muffles sounds which might excite the animal wearing a conventional cone”.  It would thus be obvious to a person having ordinary skill in the art to modify Ohashi using the teachings from King in order to make the collar comfortable against the face of the animal and muffle sounds.
Ohashi and King do not disclose the protective cone body having a first cushioning layer between the interfacing layer and the interior layer with padding wherein the protective cone body has a second cushioning layer between the interfacing layer and the exterior layer.  However, this limitation is taught by Markfield.  Markfield discloses a recovery collar for an animal, with a resilient padding layer that fills the space between exterior sheets 10 and 20.  It would be obvious to a person having ordinary skill in the art to modify Ohashi and King using the teachings from Markfield in order to make the body more comfortable to wear.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make multiple padding layers in order to cushion the cone on both the inside and the outside, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Ohashi, King, and Markfield do not disclose the interior layer being quilted.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use quilted materials as a known type of fabric material for animal garments, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are moot in view of the current grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642